DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                        Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

           The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.        Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitations of amended claims 10 and 20 describe time based records of input patterns over two 



Claim Rejections - 35 USC § 102
4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.         Claim(s) s 1-9 and 11-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2567884.

      In regards to claims 1-8 and 11-18The EP’884 reference cited in the IDS of 11/27/2021 discloses in Figure 6A and paragraphs 25-32 a gear shift controller that has a front gear changer 30 and rear gear changer 36 that are controlled by a by switches 27a and 27b that are fed to controller 100 to control motors 104 and 106 to change the gears. The controller 100 has a switch interpreter 102 and memory 141 to store a program and operational variables. The device has a microcontroller and PLD as described in paragraph 26 that effects the controls described in paragraph 28. Paragraph 28 clearly describes concurrent inputs from switches 27a and 27b that manifest a change in only the front derailleur. It is considered inherent that there are input patterns in the PLD that are compared in order to shift only the front gear changer 30 when switches 27a and 27b call for both the front and rear gear changer control. The step wise comparison over time is still a comparison of input patterns. The PLD inherently compares input patterns to control the front and rear derailleurs as described further in paragraphs 33-42. This is 


    PNG
    media_image1.png
    874
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    613
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/RICHARD M CAMBY/Primary Examiner, Art Unit 3661